This cause is brought here for the purpose of reversing a judgment of the trial court sustaining a demurrer to the evidence. The case-made filed herein fails to show any motion for new trial was filed. The appeal, therefore, under authority of Insurance Company of North America v. Little, 34 Okla. 499,125 P. 1098; Ardmore Oil *Page 412   Milling Co. v. Doggett Grain Co., 32 Okla. 280, 122 P. 241;Stump v. Porter, 31 Okla. 157, 120 P. 639, and James v.Jackson, 30 Okla. 190, 120 P. 288, should be dismissed.
By the Court: It is so ordered.